DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 20 are objected to because of the following informalities:
In Claim 9, line 3, “the named entities derived” was probably meant to be the named entities being derived. A similar objection is made for Claim 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2, line 6, recites the limitation “a client device”. It is unclear whether this would be the same/different client device referenced in line 3. The dependent claims 3-15 are subsequently also rejected. A similar rejection is made for independent Claim 21 (see line 7 in reference to line 4).

Additionally in Claim 7, line 3, it is unclear how data would be accessed “in the machine learning model”. (As is well known in the art, a machine learning model uses data provided to it to perform its function). A similar rejection is made for Claim 19.
In Claim 16, line 5, it is unclear whether “a source document” would be the same/different source document recited in line 3. The dependent claims 17-20 are subsequently also rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 10,108,907. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art, given the patented claims, to .

Claims 2, 5-7, 9-10, 12, 16, 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11 and 21 of copending Application No. 15/483,118 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art, given the claims of the reference application, to derive the inventive concept and claims of the current examined application, and vice-versa. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Castelli et al., US 2013/0332450 A1.

Regarding Claim 2, Castelli teaches:
A method of providing information related to a source document, the method comprising (paragraph 13: providing information related to a user initial query/source document): 
receiving the source document from a client device via a communication network (paragraph 98: wherein as discussed the invention can be carried out over a network on a server);  
accessing, using one or more hardware processors, the source document including numerical data and text, the source document displayed to a user in a graphical user interface (GUI) of a client device (Figs. 6-7; paragraphs 13-14, 18, 28, 33, 71-72: accessing information, that includes text and numbers, on the document/query and displaying it to the user); 
generating, using the one or more hardware processors, discovered data that relates to the numerical data included in the source document (Figs. 6-7; paragraphs 13-14, 18, 28: generating related data/discovered data that includes numerical data, pertaining to the query/source document), 
the generating the discovered data comprising generating the discovered data based on at least a machine learning model trained on a corpus that includes articles in a domain related to the source document (paragraphs 74, 86: training the machine learning model on the relevant data);
accessing, using the one or more hardware processors, a database trained with a machine learning algorithm to identify time series related data associated with the text (paragraphs 7, 74, 95: wherein as discussed real time data, that would include time series related data, is generated using machine learning methods);  
and communicating the discovered data with a discovered data identifier, and the time series related data to the client device, via the communication network, for display in the GUI of the client device, wherein the display of the discovered data with the discovered data identifier, and the time series related data is displayed simultaneously with at least a portion of the source document in the GUI of the client device (Figs. 6-7; paragraphs 28, 30, 61, 72-76: displaying the generated discovered data and snippets with information tabs/data identifier; and each item consists of a span of text extracted from a document, together with a specification of the information about the desired entity derived from the span of text).

Regarding Claim 3, Castelli further teaches:
The method of claim 2, wherein the accessing of the source document, the generating the discovered data, and the accessing the database occurs automatically on the fly without user selection (paragraph 18: automatically 

Regarding Claim 4, Castelli further teaches:
The method of claim 2, wherein the GUI comprises: a document zone displaying the source document; a discovered data display zone to display the numerical data communicated to the client device and the discovered data identifier communicated to the client device; and a related data display zone to display the time series related data communicated to the client device (Figs. 6-7; paragraphs 30-32, 72, 77: wherein displaying the document/query, generated data and related data is shown and discussed). 

Regarding Claim 5, Castelli further teaches:
The method of claim 2, further comprising preprocessing the source document using a natural language processing algorithm (paragraphs 8, 10, 18: natural language processing techniques).

Regarding Claim 6, Castelli further teaches:
The method of claim 2, wherein the generating the discovered data further comprises: accessing sentences including extracted from the source document, the sentences including the numerical data and the text (paragraphs 74-76, 84-85: snippets and sentences from documents are selected and analyzed); 
and generating the discovered data based on at least the machine learning model, the numerical data, and the text (Figs. 6-7; paragraphs13-14, 18, 28, 74, 86: generating related data/discovered data using machine learning models, which includes numerical data, pertaining to the query/source document).

Regarding Claim 7, Castelli further teaches:
The method of claim 2, wherein the identifying the time series related data comprises: accessing data in the machine learning model (paragraphs 74, 86: training the machine learning model on the relevant data); 
accessing sentences including extracted from the source document, the sentences including the numerical data and the text (paragraphs 74-76, 84-85: snippets and sentences from documents are selected and analyzed);  
and generating the time series related data based on both the machine learning model and the numerical data and text from the source document (Figs. 6-7; paragraphs 7, 13-14, 18, 28, 95: generating related data/discovered data, which includes numerical data, pertaining to the query/source document and this can be done in real time that would include time series related data). 

Regarding Claim 8, Castelli further teaches:
The method of claim 2, wherein the time series related data is displayed in one or more graphs in the GUI of the client device (Fig. 6; paragraphs 37, 72, 88, 91-92: graphically displaying/representing data/content).

Claim 9, Castelli further teaches:
The method of claim 2, wherein the generating the discovered data further comprises: searching for similar relations for named entities based on the named entities derived from the source document, a syntax tree and a dependency tree derived from the source document, and a relation extraction model; classifying at least some of the similar relations; and converting the classified relations to define the discovered data (paragraph 58-67: wherein extracting the hierarchical grammatical structure of each sentence and representing it in a tree structure, that is the syntax and dependency tree, is discussed, and as further discussed, the clustering of extracted information in providing the discovered information. Examiner’s note: The Artamonov and Bangalore references, see PTO-892, also teaches syntax and dependency trees, see for example C7,L62 to C8,L4; and Figs. 1-2, respectively). 

Regarding Claim 10, Castelli further teaches:
The method of claim 2, wherein the accessing the database trained with the machine learning algorithm to identify time series related data associated with the text further comprises: identifying primary words from sentences extracted from the source document; indexing terms of the text; identifying terms from the indexed terms and the primary words to obtain a term set; transitioning the terms set to a series set; and generating related data based on relevance of the series set (paragraphs 58-67: wherein collectively it is discussed identifying words and sentences, identifying tokenized text, that is text terms, detecting relations between 

Regarding Claim 11, Castelli further teaches:
The method of claim 2, further comprising parsing the source document for key values corresponding to reference values provided in a data repository (paragraphs 33, 58, 65: parsing the document that can be based on attribute value).

Regarding Claim 12, Castelli further teaches:
The method of claim 2, wherein the database is remotely located from the client device, the method further comprising accessing the database via a network to identify the time series related data associated with the text; receiving the discovered data with the discovered data identifier and the time series related data via the network; and displaying the discovered data with the discovered data identifier and the time series related data in the GUI (Figs. 6-7; paragraphs 72, 98: wherein as collectively discussed, the operations as discussed above can be carried out remotely via a network, and as shown, the discovered and time related data is displayed in the GUI).

Regarding Claim 13, Castelli further teaches:
The method of claim 2, wherein the GUI of the client device is presented in a web browser, the method further comprising: providing a plurality of hyperlinks in a webpage associated with the discovered data and the time series related data; monitoring selection of a hyperlink of the plurality of hyperlinks; and communicating further related data to the client device, via the communication network, upon selection of the hyperlink (paragraphs 37, 76, 78-79, 88: wherein the users are web users, that would be viewing data in a web browser, and as further pointed out hyperlinks are provided to other pages for displaying/generating further related information).

Regarding Claim 14, Castelli further teaches:
The method of claim 2, wherein the method is at least partially performed by a plug-in specially configured to interact with an application displaying the source document (paragraphs 98, 100: the program code may execute partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server, or other devices to function in a particular manner - a described plug-in). 

Regarding Claim 15, Castelli further teaches:
The method of claim 2, wherein the source document is displayed in an application selected from a group consisting of a web browser, a spreadsheet application, a word processing application, and an email client (paragraph 78: wherein the users are web users, that would be viewing data/documents in a web browser).

Claims 16-20 are similar to Claims 2, 4, 6-7 and 9 respectively, and are rejected under the same rationale as stated above for those claims.
Claim 21 is similar to Claim 2 and is rejected under the same rationale as stated above for that claim.

Examiner’s Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application, where for example Schilit et al., US 6,356,922 B1, teaches assisting a user .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122